 1                                                           The Honorable Robert S. Lasnik
 2
 3
 4
 5
 6
 7                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
 8
                                       AT SEATTLE
 9
10
     UNITED STATES OF AMERICA,                              NO. 2:19-MC-00150 RSL
11
                              Plaintiff,                           2:99-CR-0024-3
12
             vs.
13                                                          Order Terminating
     AARON BOSSETT,                                         Garnishment Proceeding
14
              Defendant/Judgment Debtor,
15
           and
16
     AXUM ANALYTICS INC,
17
                              Garnishee.
18
19          This matter came before the Court on the United States’ Application to
20
     Terminate Garnishment Proceeding. For the reasons stated in the United
21
     States’ Application, the Court concludes that this Garnishment should be
22
     terminated, pursuant to 28 U.S.C. § 3205(c)(10)(A).
23
24          IT IS ORDERED that the garnishment is terminated and that Axum

25   Analytics INC., is relieved of further responsibility pursuant to this
26
     garnishment.
27
     //
28


     ORDER TERMINATING GARNISHMENT PROCEEDING                                     UNITED STATES ATTORNEY’S OFFICE
                                                                                   700 STEWART STREET, SUITE 5220
     (USA vs. Bossett and Axum Analytics Inc., USDC# 2:19-MC-00150-RSL/2:99-CR-           SEATTLE, WA 98101
     0024-3)-1                                                                            PHONE: 206-553-7970
 1          Dated this 22nd day of January, 2020.
 2
 3                                    A
                                      JUDGE ROBERT S. LASNIK
 4                                    UNITED STATES DISTRICT COURT JUDGE

 5
 6   Presented by:

 7   s/ Kyle A. Forsyth
     KYLE A. FORSYTH, WSBA # 34609
 8   Assistant United States Attorney
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


     ORDER TERMINATING GARNISHMENT PROCEEDING                                     UNITED STATES ATTORNEY’S OFFICE
                                                                                   700 STEWART STREET, SUITE 5220
     (USA vs. Bossett and Axum Analytics Inc., USDC# 2:19-MC-00150-RSL/2:99-CR-           SEATTLE, WA 98101
     0024-3)-2                                                                            PHONE: 206-553-7970
